By the Court.

Benning J.
delivering the opinion.
The Court below refused to grant a new trial. Ought this *427Court to disturb that decision? We think not. We cannot say, that the verdict was decidedly and strongly against the weight of the evidence. There was much evidence for the verdict; one great fact was, that the child never grew any after the sale; but even, if the verdict was decidedly and strongly against the weight of the evidence, it would not follow, of necessity, that a new trial ought to be granted. Even, in such a case, the Act of 1854, merely confers the power, in the exercise of a sound discretion, to grant a new trial; the act does not impose the duty to grant a new trial.
Judgment affirmed.